Per Curiam.
The application of Irvin Veney for leave to appeal from an order of Judge James A. Perrott, presiding in the Criminal Court of Baltimore, denying relief prayed in a third petition under the Uniform Post Conviction Procedure Act is denied for the reason that the petition failed to set forth any allegations of special circumstances tending to rebut the statutory (Md. Code Art. 27, Sec. 645 c; Md. Rule BK 48 as amended) presumption of waiver arising from his failure to raise the issues in his direct appeal, Veney v. State, 225 Md. 237, 170 A. 2d 171 or in the second post conviction petition which was appealed, Veney v. Warden, 232 Md. 659, 194 A. 2d 273. See Jones v. Warden, 2 Md. App. 343, 234 A. 2d 472. It is also noted that the petitioner has also filed four habeas corpus petitions.
Veney included a supplement to his application for leave to appeal presenting additional questions regarding his conviction. Claims not asserted in the lower court will not be considered by us on an application for leave to appeal. Roe v. Director, 240 Md. 717, 214 A. 2d 162.

Application denied.